DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 24 July 2022 are herein acknowledged.  Claims 1-20 are pending and hereinafter examined on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 9, and 19 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, the phrase “a supplemental module” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “module” is a generic place holder that is coupled with the functional language where the claim recites “acquires information, data or images of the patient.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to the specification of the instant application, “The supplemental module may include a medical camera, a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, a sound recorder, or any combination thereof.” ([0050]).
Regarding Claims 9 and 19, the phrase “a primary module” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “module” is a generic place holder that is coupled with the functional language where the claim recites “for imaging a patient.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to the specification of the instant application, “the primary module may include a X-ray projection radiographing device, an ultrasound scanner, a X-ray CT scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRJ) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, a thermographing device or any combination thereof” ([0050]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3, with regard to the phrase “the primary module further comprises,” the original Specification is silent as to how the primary modules as disclosed in the Specification ([0038] and [0050]) can further include additional modules to form a multi-modality primary module.  The Specification of the instant application, in paragraph [0038] provides a list of devices that can be used as a primary module, and in the next following paragraphs discloses known functions of such devices in the art.  Regarding the disclosed devices, for instance, the Specification discloses a combination where an X-ray system  as a primary module is used with a camera as a supplemental module ([0023] and Fig. 4). However, the Specification does not describe how these disclosed candidates of a primary device can be combined to be considered as a multi-modality primary module. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 12, with regard to the phrase “the supplemental module further comprises,” the original Specification is silent as to how the supplemental module as disclosed in the Specification ([0034] & [0050]) can further comprise additional modules to form a multi-modality supplemental module.  The Specification of the instant application, in paragraph [0034] provides a list of devices that can be used as a supplemental module, and in the next following paragraphs discloses known functions of such devices in the art.  Regarding the disclosed devices, for instance, the Specification discloses a combination where an X-ray system  is used with a camera as a supplemental module ([0023] and Fig. 4). However, the Specification does not describe how these candidates of a supplemental module can be combined to be considered as a multi-modality supplemental module. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
All the dependent claims that are dependent upon the aforementioned rejected claims are also rejected as they inherit the deficiencies of their parent claims, stated above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it is unclear whether the phrase “the primary module further comprises” refers to a device that combines the limitations of the listed devices as recited under Claims 1 and 3 or refers to a single modality device. For instance, it is unclear how several candidates for a primary module as listed in Claims 1 and 3 can all be combined to form a multi-modality primary module, and whether the combination includes all the limitations of the listed devices, or if the combination only refers to a specific combination of such devices. For the purpose of advancing the prosecution, the Examiner will assume that the “primary module” as recited in Claim 3 may refer to one of the candidate devices listed in the claims, Claims 1 or 3.
Regarding Claim 12, it is unclear whether the phrase “the supplemental module further comprises” refers to a device that combines all the limitations of the listed devices as recited under Claims 9 or 12. For instance, it is unclear how several candidate devices, as listed in Claims 9 and 12, can all be combined to form a multi-modality supplemental module, and whether the combination includes all the limitations of the listed devices, or if the combination refers to a specific combination of such devices to form a supplemental module. For the purpose of advancing the prosecution, the Examiner will assume that the “supplemental module” as recited in Claim 12 may refer to one of the devices listed in the claims, Claims 9 or 12.
All the dependent claims that are dependent upon the aforementioned rejected claims are also rejected as they inherit the deficiencies of their parent claims, stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (US Pat. No. 5,526,442).
Regarding Claim 19, Baba discloses a medical imaging apparatus (Abstract, “an X-ray radiography method and apparatus”) comprising 
a primary module for imaging a patient, wherein an image obtained by the primary module is defined as a primary image (Abstract, “an X-ray radiography … apparatus”; Fig. 1; Col. 7, lines 40-50, “An X-ray generator 36 is constructed by the X-ray tube 3, the X-ray filter 4 and the X-ray slits 5, while the X-ray detection unit 16 is constructed by the X-ray image intensifier 7, the optical lens and mirror unit 8, an iris 9 and the television camera 10. On the other hand, an imaging unit is constructed by the X-ray generator 36, the X-ray grid 6, the X-ray shield 21 and the X-ray detection unit 16, while an image processing unit 37 is constructed by the image acquisition and processing unit 11, the image display unit 12 and the data storage unit 13”)
a supplemental module that is different from the primary module, wherein the supplemental module acquires information, data or images of the patient that are associated with or supplemental to the primary image (Fig. 1, electrocardiograph 31 collects ECG information from the subject; Col. 2, Line 53-60, wherein an X-ray system utilizes an electro-cardiographic signal for synchronization); 
a controlling circuitry configured to activate the supplemental module shortly before, during, or shortly after an imaging process using the primary module; and a processing circuitry that registers the information, data or images acquired from the supplemental module with the primary image (Col. 2, Line 53-60, wherein an X-ray system utilizes an electro-cardiographic signal for synchronization; Fig. 1, wherein R-Wave is detected #32 and used for further adjustment of the primary module; Fig. 1 shows a controlling circuitry; Fig. 5); 
wherein the supplemental module comprises a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, or a sound recorder (Fig. 1, electrocardiograph).
Regarding Claim 20, Baba further discloses wherein the primary module comprises a X-ray projection radiographing device, an ultrasound scanner, a X-ray CT scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device (Abstract, “an X-ray radiography … apparatus”; Fig. 1; Col. 7, lines 40-50, “An X-ray generator 36 is constructed by the X-ray tube 3, the X-ray filter 4 and the X-ray slits 5, while the X-ray detection unit 16 is constructed by the X-ray image intensifier 7, the optical lens and mirror unit 8, an iris 9 and the television camera 10. On the other hand, an imaging unit is constructed by the X-ray generator 36, the X-ray grid 6, the X-ray shield 21 and the X-ray detection unit 16, while an image processing unit 37 is constructed by the image acquisition and processing unit 11, the image display unit 12 and the data storage unit 13”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1) in view of Cosman (US 2002/0188194 A1).
Regarding Claim 1, Navab discloses a medical imaging apparatus (Abstract wherein “a medical imaging apparatus for combined X-ray and optical visualization is provided”) comprising 
a primary module for imaging a patient, wherein an image obtained by the primary module is defined as a primary image (Abstract, [0007] wherein an X-Ray imaging system is used, and wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface” in which the image obtained by the X-ray system can be considered as the primary image); 
a supplemental module that is different from the primary module, wherein the supplemental module acquires information, data or images of the patient that are associated with or supplemental to the primary image ([0007] wherein “a camera setup adapted to deliver an optical stereoscopic or 3D image. Thereby, the camera setup is positioned adjacent to the X-ray detector above the patient, and the control device is adapted to calculate an optical 2D image or a 3D surface from the data delivered by the camera setup, that optical 2D image or 3D surface having a virtual viewpoint similar to the viewpoint of the X-ray source”); 
a controlling circuitry configured to activate the supplemental module shortly before, during, or shortly after an imaging process using the primary module ([0020] wherein “embodiments X-ray images taken or obtained by an X-ray detector are produced simultaneously or quasi-simultaneously with the optical images of the camera setup”); and 
a processing circuitry ([0007] “control device”; [0033] wherein “The methods described according to embodiments described herein may also be embodied in a computer program product, which includes computer program code that, when executed on a data processing unit, will control a diagnostic device according to embodiments described herein.”) that registers the information, data or images acquired from the supplemental module with the primary image ([0007] wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface in order to achieve an augmented optical/X-ray image” in which, under its broadest reasonable interpretation, superimposing to create augmented images can be interpreted as registering images).
However, Navab is silent as to wherein the primary module comprises an ultrasound scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device.
Cosman teaches wherein the primary module can be an ultrasound scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device ([0010], “by correlation, anatomical targets in the body, identified in the image scan data are effectively positioned with respect to the treatment beam from the LINAC machine identified by camera data.”; [0064], “scanning the patient by CT, MR, X-ray ultrasound, PET, or any other modality or by the use of simulators to obtain three dimensional data”; [0069], “it may be desired to locate a patient in an CT, MRI, simulator, X-ray, PET, or other imaging machine in an analogous way to the example above of positioning a patient in a LINAC”; see also Fig.1, Fig. 11 and [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary module, as taught by Navab, to be an MRI, PET, or alike, like taught by Cosman, in order to expand the application of the system to various imaging modalities used in medical imaging/diagnosis/therapy. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Navab further discloses a display for displaying both the primary image and the information, data or images that are registered with the primary image ([0029] wherein “This plane 110 may typically be displayed together with the augmented visualization of FIG. 2” that can be interpreted as having a display that displays an image such as the one shown in Fig. 2; ([0007] wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface in order to achieve an augmented optical/X-ray image”).
	Regarding Claim 3, Navab further discloses wherein the primary module further comprises a X-ray projection radiographing device or a X-ray CT scanner ([0007] wherein the primary module is an X-ray projection radiographic device; see also the rejection under Claim 1 regarding the use of other imaging modalities such as MRI and ET;).
	However, Navab is silent as to the use of multiple imaging modalities as a primary module.
	Cosman teaches the use of multiple imaging modalities as a primary module (Abstract; [0010], “by correlation, anatomical targets in the body, identified in the image scan data are effectively positioned with respect to the treatment beam from the LINAC machine identified by camera data.”; [0038]-[0039]; [0064], “scanning the patient by CT, MR, X-ray ultrasound, PET, or any other modality or by the use of simulators to obtain three dimensional data”; [0069], “it may be desired to locate a patient in an CT, MRI, simulator, X-ray, PET, or other imaging machine in an analogous way to the example above of positioning a patient in a LINAC”; see also Fig. 1 regarding cameras and imaging modalities; see also the relevant rejection under 35 U.S.C. 112 stated above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary module, as taught by Navab, to further include a X-ray projection radiographing device or a X-ray CT scanner, like taught by Cosman, in order to expand the application of the system to various imaging modalities used in medical imaging/diagnosis/therapy, and to collect/combine/analyze further information of interest in diagnostic or therapeutic procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 4, Navab further discloses wherein the supplemental module comprises a medical camera, a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, or a sound recorder ([0007] wherein the supplemental module can be “camera setup”).
Regarding Claim 5, Navab further discloses wherein the medical camera is a digital still camera, or a digital movie/video camera optionally synchronized with a sound recorder, and wherein images and movies obtained from the medical camera demonstrate ([0019] wherein “the term ‘3D camera’ is used interchangeably with ‘RGB-D camera’ and is intended to mean a video camera device which provides depth information (as a function of a distance from the camera) in addition to a color or grayscale image. Thus, it can capture RGB images along with depth information” in which a RGB-D video camera can be interpreted as a digital video camera) 
(i) an appearance and shape of an anatomical part of the patient being examined by the primary module, (ii) a position of an anatomical part of the patient being examined by the primary module, relative to the primary module, and/or (iii) an orientation of an anatomical part of the patient being examined by the primary module, relative to the primary module ([0019] wherein the “3D reconstruction of the object(s) in the field of view of the camera in real time is feasible” that can be interpreted as demonstrating an appearance and shape of an anatomical part by collecting images or video recording; [0007] wherein “the camera setup, that optical 2D image or 3D surface having a virtual viewpoint similar to the viewpoint of the X-ray source”).

Claims 6-8 are rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1), in view of Cosman (US 2002/0188194 A1), and further in view of Gillies (US 2016/0171696 A1).
Regarding Claim 6, modified Navab is silent as to an identity-recording camera for recording a distinctive feature of the patient such as face.
Gillies teaches an identity-recording camera for recording a distinctive feature of the patient such as face ([0106] wherein “a face recognition technique may be applied to the camera image to verify an identity of the subject participating in the assessment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system, as taught by Navab and modified by others under Claims 1 and 4, to further include a feature recognition technique, like taught by Gillies, in order to verify “whether or not the subject shown in the camera image corresponds to the subject … to be assessed.” (see Gillies, [0106]).
Regarding Claim 7, Navab further discloses wherein one or both of the medical camera and identity-recording camera are mechanically attached to the primary module, a wall of a room where the primary module is in, a door frame of a room where the primary module is in, a ceiling of a room where the primary module is in, a shadowless lamp or a surgical lighthead, X-ray source, X-ray filter, or X-ray detector (Fig. 1, wherein cameras 37-38 are attached to the primary module which is the X-ray detector 31).
Regarding Claim 8, modified Navab is silent as to wherein the medical camera and the identity-recording camera are merged into one single camera.
Gillies teaches wherein the medical camera and the identity-recording camera are merged into one single camera (see Gillies, Claims 1 and 12, [0106] wherein “a face recognition technique may be applied to the camera image … [that is also used for behavioral analysis of the patient] to verify an identity of the subject participating in the assessment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system, as taught by Navab and modified by others under Claims 1,4 and 6, to further include a feature recognition technique by the use of the same camera, like taught by Gillies, in order to verify “whether or not the subject shown in the camera image corresponds to the subject … to be assessed” (see Gillies, [0106]), and further provide a solution to integrate both cameras into a camera to reduce the costs and size of the device.

Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1) in view of Pederson (US 2017/0076446 A1).
Regarding Claim 9, Navab discloses a medical process using a medical imaging apparatus (Abstract, wherein an imaging system is provided for performing a medical process of obtaining X-ray and optical images and combining them) comprising 
a primary module for imaging a patient, wherein an image obtained by the primary module is defined as a primary image (see the citation for the similar limitation stated above under rejection for Claim 1);
a supplemental module that is different from the primary module, wherein the supplemental module acquires information, data or images of the patient that are associated with or supplemental to the primary image (see the citation for the similar limitation stated above under rejection for Claim 1);
a controlling circuitry configured to activate the supplemental module shortly before, shortly after an imaging process using the primary module (see the citation for the similar limitation stated above under rejection for Claim 1); and 
a processing circuitry that registers the information, data or images acquired from the supplemental module with the primary image (see the citation for the similar limitation stated above under rejection for Claim 1), the process comprising steps of:
(i) imaging the patient with the primary module to obtain the primary image (Abstract, [0007] wherein an X-Ray imaging system is used for imaging a patient, and wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface” in which the image obtained by the X-ray system can be considered as the primary image); 
(ii) acquiring information, data or images of the patient that are associated with or supplemental to the primary image using the supplemental module that is different from the primary module shortly before, during, or shortly after the imaging in step (i) ([0007] wherein “a camera setup adapted to deliver an optical stereoscopic or 3D image. Thereby, the camera setup is positioned adjacent to the X-ray detector above the patient, and the control device is adapted to calculate an optical 2D image or a 3D surface from the data delivered by the camera setup, that optical 2D image or 3D surface having a virtual viewpoint similar to the viewpoint of the X-ray source”; [0020] wherein “embodiments X-ray images taken or obtained by an X-ray detector are produced simultaneously or quasi-simultaneously with the optical images of the camera setup”); and 
(iii) registering the information, data or images acquired from the supplemental module with the primary image ([0007] wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface in order to achieve an augmented optical/X-ray image” in which, under its broadest reasonable interpretation, superimposing to create augmented images can be interpreted as registering images);
wherein the supplemental module comprises a medical camera ([0007] wherein the supplemental module can be a “camera setup”); 
wherein images and movies obtained from the medical camera demonstrate an appearance and shape of an anatomical part of the patient being examined by the primary module ([0019] wherein “the term ‘3D camera’ is used interchangeably with ‘RGB-D camera’ and is intended to mean a video camera device which provides depth information (as a function of a distance from the camera) in addition to a color or grayscale image. Thus, it can capture RGB images along with depth information”; [0019] wherein the “3D reconstruction of the object(s) in the field of view of the camera in real time is feasible” that can be interpreted as demonstrating an appearance and shape of an anatomical part by collecting images or video recording; [0019], wherein “a video camera device which provides … a color or grayscale image” that can be considered as an image that reveals information regarding the skin such as the skin’s color;  [0007] wherein “the camera setup, that optical 2D image or 3D surface having a virtual viewpoint similar to the viewpoint of the X-ray source”);
wherein said appearance reveals one or more cutaneous conditions of the patient … , and said shape reveals an anatomical change ([0019] wherein “a video camera device … provides depth information [as a function of a distance from the camera] in addition to a color or grayscale image. … 3D reconstruction of the object(s) in the field of view of the camera in real time is feasible” in which real time 3D visualization of the object based on the depth and color (3D-image) can also be interpreted as revealing an anatomical change); 
wherein the medical imaging process further comprises a step of establishing a correlation between conditions revealed by said primary image and said one or more cutaneous conditions and said anatomical change ([0023] wherein the system is provided “to achieve an augmented image which resembles the correct spatial order and appearance of the plurality of objects to be included namely the bone structure of the X-ray image and the outer surfaces of the body of the patient P, being the ‘optical component’ derived from the RGB-D data of the camera setup” in which the primary data from the X-ray system is correlated with the recorded image from the optical system to generate an augmented image).
While Navab discloses that the camera setup records an RGB or Gray-scale image ([0019], [0024] wherein “as a texture or shading colour, colours of the skin may-just as a non-limiting example-be chosen), Navab does not disclose explicitly that the color of the skin may relate to a skin condition and wherein one or more cutaneous conditions are selected from Rash, Yeast, Athlete's foot, Sunburn, Skin cancer, Albinism, Acne, Herpes, Herpes labialis (cold sores), Impetigo, Rubella, Cancer, Psoriasis, Rabies, and Rosacea; lesions including macule, patch, papule, plaque, nodule, vesicle, bulla, pustule, cyst, erosion, fissure, weal, telangiectasia, burrow, scale, crust, lichenification, excoriation, induration, atrophy, maceration, umbilication, and phyma; as well as lesion configurations and distributions.
Pederson teaches wherein the color of the skin/image condition can be related to an infection/wound and wherein one or more cutaneous conditions are selected from Rash, Yeast, Athlete's foot, Sunburn, Skin cancer, Albinism, Acne, Herpes, Herpes labialis (cold sores), Impetigo, Rubella, Cancer, Psoriasis, Rabies, and Rosacea; lesions including macule, patch, papule, plaque, nodule, vesicle, bulla, pustule, cyst, erosion, fissure, weal, telangiectasia, burrow, scale, crust, lichenification, excoriation, induration, atrophy, maceration, umbilication, and phyma; as well as lesion configurations and distributions (Fig. 1, wherein an image is captured to assess an infection/wound that can be interpreted as assessing a configuration/distribution of a lesion; Abstract, wherein the method can be used for foot ulcer; [0151], wherein “The RYB system classifies the wound as red, yellow, black or mixed tissues which represent the different phases of the tissue on the continuum of the wound healing process, respectively. In detail, red tissues are viewed as the inflammatory (reaction) phase, proliferation (regeneration), or maturation (remodeling) phase. On the other hand, yellow tissues stand for the infected or contain slough that aren't ready to heal. At last, black tissues indicate necrotic tissue state, which is not ready to heal either.”; [0162] wherein “yellow might represent tissues with infection and black stands for necrotic tissues”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin image analyzing process, as taught by Navab, to further include a technique for analyzing the skin condition that can relate the condition to a rash, ulcer, infection, or alike, like taught by Pederson, in order to provide additional information of interest regarding the targeted region of interest such as providing infection/wound assessment. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 10, Navab further discloses a step of displaying both the primary image and the information, data or images that are registered with the primary image on a same displaying device ([0029] wherein “This plane 110 may typically be displayed together with the augmented visualization of FIG. 2” that can be interpreted as having a display that displays an image such as the one shown in Fig. 2; [0007] wherein the system is used “to superimpose an X-ray image acquired by the X-ray detector and the optical 2D image or 3D surface in order to achieve an augmented optical/X-ray image”).
	Regarding Claim 11, Navab further discloses wherein the primary module comprises a X-ray projection radiographing device, an ultrasound scanner, a X-ray CT scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (VIIRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device ([0007] wherein the primary module is an X-ray projection radiographic device).
Regarding Claim 13, Navab further discloses wherein the medical camera is a digital still camera, or a digital movie/video camera optionally synchronized with a sound recorder, and wherein images and movies obtained from the medical camera further demonstrate ([0019] wherein “the term ‘3D camera’ is used interchangeably with ‘RGB-D camera’ and is intended to mean a video camera device which provides depth information (as a function of a distance from the camera) in addition to a color or grayscale image. Thus, it can capture RGB images along with depth information” in which a RGB-D video camera can be interpreted as a digital video camera)
(i) a position of an anatomical part of the patient being examined by the primary module, relative to the primary module, and/or (ii) an orientation of an anatomical part of the patient being examined by the primary module, relative to the primary module ([0019] wherein the “3D reconstruction of the object(s) in the field of view of the camera in real time is feasible”; [0019] wherein “the term ‘3D camera’ is used interchangeably with ‘RGB-D camera’ and is intended to mean a video camera device which provides depth information (as a function of a distance from the camera) in addition to a color or grayscale image. Thus, it can capture RGB images along with depth information”; [0007], wherein “the camera setup is positioned adjacent to the X-ray detector above the patient, and the control device is adapted to calculate an optical 2D image or a 3D surface from the data delivered by the camera setup, that optical 2D image or 3D surface having a virtual viewpoint similar to the viewpoint of the X-ray source”; see also Fig. 1 and 3).
Regarding Claim 15, while Navab discloses that the camera setup records an RGB or Gray-scale image ([0019], [0024] wherein “as a texture or shading colour, colours of the skin may-just as a non-limiting example-be chosen), Navab does not disclose explicitly that [the color of the skin may relate to a skin condition] and wherein one or more cutaneous conditions further include Infection and ulcer.
Pederson teaches wherein the color of the skin/image condition can be related to an infection/wound and wherein one or more cutaneous conditions further include Infection and ulcer (Fig. 1, wherein an image is captured to assess an infection/wound; Abstract, wherein the method can be used for foot ulcer; [0162] wherein “yellow might represent tissues with infection and black stands for necrotic tissues”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin image analyzing process, as taught by Navab, to further include a technique for analyzing the skin condition that can relate the condition to an infection and ulcer, like taught by Pederson, in order to provide additional information of interest regarding the targeted region of interest such as providing infection/wound assessment.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1), in view of Pederson (US 2017/0076446 A1), and further in view of Baba (US Pat. No. 5,526,442).
Regarding Claim 12, Navab further discloses wherein the supplemental module further comprises a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, or a sound recorder ([0007] wherein the supplemental module can be “camera setup”).
While Navab discloses a supplemental module such as a camera, Navab does not explicitly disclose wherein the supplemental module can also comprise a medical camera, a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, or a sound recorder.
Baba discloses wherein the supplemental module further comprises a medical camera, a stethoscope with a recording device, an electrocardiography (ECG or EKG) device, a pulmonary function testing (PFT) device such as a spirometer, a weighing scale, or a sound recorder (Col. 2, Line 53-60, wherein an X-ray system utilizes an electro-cardiographic signal for synchronization; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supplemental module, as taught by Navab and modified by others, to further include an ECG device, like taught by Baba, in order to provide a synchronization signal for the imaging unit.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1), in view of Pederson (US 2017/0076446 A1), and further in view of Cosman (US 2002/0188194 A1).
Regarding Claim 14, while Navab discloses wherein the primary module can be an X-ray system (Abstract wherein “a medical imaging apparatus for combined X-ray and optical visualization is provided”), Navab does not disclose wherein the primary module comprises an ultrasound scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device.
Cosman teaches wherein the primary module can be an ultrasound scanner, a positron emission tomography (PET) device, a single-photon emission computed tomography (SPECT) device, a magnetic resonance imaging (MRI) scanner, an elastographer, a tactile imaging device, a photoacoustic imaging device, a thermoacoustic imaging device, or a thermographing device ([0010], “by correlation, anatomical targets in the body, identified in the image scan data are effectively positioned with respect to the treatment beam from the LINAC machine identified by camera data.”; [0064], “scanning the patient by CT, MR, X-ray ultrasound, PET, or any other modality or by the use of simulators to obtain three dimensional data”; [0069], “it may be desired to locate a patient in an CT, MRI, simulator, X-ray, PET, or other imaging machine in an analogous way to the example above of positioning a patient in a LINAC”; see also Fig.1, Fig. 11 and [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary module, as taught by Navab and modified by others, to be an MRI, PET, or alike, like taught by Cosman, in order to expand the application of the system to various imaging modalities used in medical imaging/diagnosis/therapy. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 16-18 are rejected under 35 U.S.C. 103 as obvious over Navab (US 2018/0279883 A1), in view of Pederson (US 2017/0076446 A1), and further in view of Gillies (US 2016/0171696 A1).
Regarding Claim 16, modified Navab is silent as to a step of recording a distinctive feature of the patient such as face with an identity-recording camera; and optionally verifying the patient's identification by comparing said distinctive feature with a distinctive feature that was previously saved in a medical record.
Gillies teaches a step of recording a distinctive feature of the patient such as face with an identity-recording camera; and optionally verifying the patient's identification by comparing said distinctive feature with a distinctive feature that was previously saved in a medical record. ([0106] wherein “a face recognition technique may be applied to the camera image to verify an identity of the subject participating in the assessment. As such, it may be verified whether or not the subject shown in the camera image corresponds to the subject … to be assessed” that can be interpreted as comparing the newly recorded feature with previous records to verify the identity of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image/video capturing process, as taught by Navab and modified by others, to further include a feature recognition technique, like taught by Gillies, in order to verify “whether or not the subject shown in the camera image corresponds to the subject … to be assessed.” (see Gillies, [0106]).
Regarding Claim 17, Navab further discloses a step of mechanically attaching one or both of the medical camera and identity-recording camera to the primary module, a wall of a room where the primary module is in, a door frame of a room where the primary module is in, a ceiling of a room where the primary module is in, a shadowless lamp or a surgical lighthead, X-ray source, X-ray filter, or X-ray detector (Fig. 1, wherein cameras 37-38 are attached to the primary module which is the X-ray detector 31).
Regarding Claim 18, modified Navab is silent as to wherein the medical camera and the identity-recording camera are merged into one single camera.
Gillies teaches wherein the medical camera and the identity-recording camera are merged into one single camera (see Gillies, Claims 1 and 12, [0106] wherein “a face recognition technique may be applied to the camera image [that was used for behavioral analysis of the patient] to verify an identity of the subject participating in the assessment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system, as taught by Navab and modified by others, to further include a feature recognition technique in the same camera, like taught by Gillies, in order to verify “whether or not the subject shown in the camera image corresponds to the subject … to be assessed” (see Gillies, [0106]), and further provide a solution to integrate both cameras into a camera to reduce the costs and size of the device.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
With regard to the first Office action, the rejections under 35 U.S.C. 112 have been updated in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793